DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Response to Amendment
The Amendment, filed on 11/16/2021 has been entered and acknowledged by the Examiner.
The addition of claims 32-36 has been entered.
Claims 1-15 and 32-36 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-15 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US PG Pub. No. 2018/0059310, previously cited) in view of Chen et al (Chinese Pub. No. CN202598330, English machine translation attached).
Regarding Claim 1, Bae discloses, at least in figure 1: a backlight unit (100, ¶ [0040]) comprising: a light emitting array (190, ¶ [0041]) including a plurality of light sources configured to emit light (¶ [0048], LEDs plural), and a printed circuit board on which the light sources are arranged (¶ [0048]);  5a light guide film (110, ¶ [0047]) configured to guide light emitted from the light sources in one direction (there is a reflector (180) on the bottom so everything goes out the top); a color conversion layer (120, ¶ [0041] and ¶ [0014])  configured to convert light that has passed through the light guide film into light of a specific color (¶ [0014]); and an optical member (160, polarizer, ¶ [0042]) disposed on the color conversion layer (120), 
Bae fails to disclose: 10wherein the light sources (of 190) comprise a plurality of first light sources arranged on a first row of the printed circuit board, and a plurality of second light sources arranged on a second row of the printed circuit board wherein each of the plurality of second light sources is offset from a corresponding light source of the plurality of light sources by a predetermined distance that is based on a width of the light sources, and  wherein the first light sources are spaced apart from each other by a predetermined distance, and the second light sources are spaced apart from each other by 15the predetermined distance 
Chen teaches in the abstract: wherein the light sources (LED lamps) comprise a plurality of first light sources (line 6) arranged on a first row of the printed circuit board 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the configuration of Chen on the light guide plate of Bae, to provide a more uniform illumination of the LGP.
Regarding Claim 2, Bae fails to disclose: wherein the first light sources and the second light sources comprises a same type of light source.  
Chen teaches, at least in the abstract, wherein the first light sources and the second light sources comprises a same type of light source (they are both LEDs).  
Same motivation as claim 1.
20 Regarding Claim 3, Bae fails to disclose wherein the first light sources and the second light sources are alternately arranged on the printed circuit board.  
Chen teaches, at least in figure 2: wherein the first light sources (23) and the second light sources (24) are alternately arranged on the printed circuit board (¶ [0027]) and ¶ [0028]).  
Motivations in claims 1 and 2.  
Regarding Claim 14, Bae discloses in figure wherein the color conversion layer (120) comprises:  20a light conversion layer containing a plurality of light conversion particles (¶ [0014], quantum dots)  therein; a first protective layer (140, ¶ [0042]) disposed between the light conversion layer (120) and the light guide film (110) and a second protective layer (150, ¶ [0041]) disposed between the light conversion layer (120) and the 588290L-92 (Po180527SM) optical member (160).  
Regarding Claim 15, Bae discloses in paragraph [0014]) wherein the light conversion particles comprise a quantum dot.
Regarding Claim 33, Bae discloses in figure 1: a backlight unit (title) comprising:
a light emitting array (190) including a plurality of light sources (LEDs)  configured to emit light, and a printed circuit board (¶ [0048]) on which the light sources are arranged;
a light guide film (110) configured to guide light emitted from the light sources in one direction (out the top);
a color conversion layer (120)configured to convert light that has passed through the light guide film into light of a specific color (this is the function of a color conversion layer); and an optical member (160) disposed on the color conversion layer (120),
Bae fails to disclose: wherein the light sources comprise a plurality of first light sources arranged on a first row of the printed circuit board, and a plurality of second light sources arranged on a second row of the printed circuit board, and
wherein the first light sources are spaced apart from each other by a predetermined distance equal to a width of the light sources.

wherein the first light sources (23) are spaced apart from each other by a predetermined distance equal to a width of the light sources (23 and 24, they are both the same width). Chen teaches in paragraph [0002] that the configuration improves the distribution uniformity of the light.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed configuration, as taught by Chen, in the device of Bae, to improve the light distribution uniformity.
Regarding Claim 34, Bae fails to disclose: wherein the first light sources are spaced apart from each other by the predetermined distance, the second light sources are spaced apart from each other by the predetermined distance, and the second light sources are offset from the first light sources by the predetermined distance.
Chen teaches in figure 2: wherein the first light sources(23) are spaced apart from each other by the predetermined distance, the second light sources (24) are spaced apart from each other by the predetermined distance, and the second light sources (24) are offset from the first light sources l(23) by the predetermined distance.
Although not to scale, from the top of (24) to the top of (23) in the drawing is equal to the separations of the LEDs in each row. This would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to do to .

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae(310) in view of Chen (330) and further in view of Jia et al (US PG Pub. No. 2015/0331171, previously cited).
Regarding Claim 4, Bae, as modified by Chen, fail to teach: wherein the light emitting array 568290L-92 (Po180527SM) comprises a plurality of unit light emitting areas each including at least one of the first light sources and at least one of the second light sources.  
Jia teaches in figure 3: wherein the light emitting array 568290L-92 (Po180527SM) comprises a plurality of unit light emitting areas (211 and 212) each including at least one of the first light sources (22 top) and at least one of the second light sources.(22, bottom) (they are all LEDs). Same motivation as claim 1 to provide a uniform distribution of light.
Regarding Claim 5, Bae, as modified by Chen, fail to teach: wherein the at least one first light 5source and the at least one second light source included in each of the unit light emitting areas are electrically connected (to each other?)  via an interconnection line arranged on the printed circuit board’
 Jia teaches the first and wherein the at least one first light 5source (22 top row) and the at least one second light source (22,2nd row) included in each of the unit light emitting areas (211,212) but fails to teach: are electrically connected (to each other?)  via an interconnection line arranged on the printed circuit board (21).
However, Jia does teach in Paragraph [0028) that white light is desired either thru white emitting LEDs (have their own conversion layers) or RGB combinations of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide interconnections between the first and second rows (and 3rd rows) of Bae, as modified by Chen, as taught by Jia, to provide the desired white light output of Jia.
Regarding Claim 6, Bae, fails to disclose: wherein the light sources further 10comprise a plurality of third light sources arranged on a third row of the printed circuit board.  
Jia teaches in figure 6: wherein the light sources further 10comprise a plurality of  (first light sources (top row), second light sources (middle row) and third light sources (22, bottom row) arranged on a third row of the printed circuit board (21).  Jia teaches in paragraph [0005] the desire for higher luminance.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a third row of light sources, as taught by Jia, in the device of Bae, as modified by Chen, to provide a higher luminance.
Regarding Claim 7, Bae fails to disclose: wherein the first light sources and the third light sources are arranged on a same column on the printed circuit board.  
Jia teaches in figure 6 wherein the first light sources (22, top row) and the third light sources (22, bottom row) are arranged on a same column on the printed circuit board (21). Same motivation as claim 1, to provide more uniform illumination.
Regarding Claim 8, Bae fails to disclose: wherein the first light sources, the second light sources, and the third light sources are arranged on different columns on the printed circuit board.  
Chen teaches first and second staggered rows of LEDs.
Chen teaches in figure 2: wherein the first light sources (23) and the second light sources (24) are arranged on different columns on the printed circuit board.
Adding a third staggered row as in figure 5 would simply involve a duplication of parts already taught by Bae, as modified by Chen 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a third row of LEDs in the device of Bae, as modified by Chen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and to stagger that row also as shown in figure 5 to maintain a uniformity of illumination.
20 Regarding Claim 9, Bae fails to disclose: wherein the first light sources, the second light sources, and the third light sources are alternately arranged on the printed circuit board.  
Chen teaches in figure 2: first (23) and second (24) light sources, alternately arranged but fails to teach third light sources
Adding a third staggered row would simply involve a duplication of parts already taught by Bae, as modified by Chen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a third row of LEDs in the 
Regarding Claim 10, Bae, as modified by Chen and Jia, fail to teach: wherein the light sources further comprise a plurality of fourth light sources arranged on a fourth row of the printed circuit board.  
However, providing a fourth row of light sources would simply involve a duplication of parts already taught by Bae, as modified by Chen and Jia. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a fourth row of LEDs in the device of Bae, as modified by Chen and Jia, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
5 Regarding Claims 11-12, Bae fails to disclose:  wherein the first light sources and the second light sources are arranged on a same first column, and the third light sources and the fourth light sources are arranged on a same second column.  
Chen teaches first and second light sources.
Jia taches in figure 6: wherein the first light sources (22, top row) and the second light sources (22 2nd row) are arranged on a same first column, and the third light sources (22 bottom row) and the fourth light sources are arranged on a same second column.  
Jia fails to teach a fourth light source row.

 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a fourth row of LEDs in the device of Bae, as modified by Chen and Jia, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and to maintain a continuity of the columns to insure a uniformity of illumination by the light sources.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (310) and Chen (330) and further in view of Rogers et al (US PG Pub. No. 2012/0320581, previously cited) .
Regarding Claim 13, Bae, as modified by Chen, fail to teaches: wherein each of the first light sources and second light sources comprises a micro-scale light emitting element having a size of 15about 300µm or less,
Chen teaches: and wherein the light emitting element comprises a light-emitting diode configured to emit blue light as part of the RGB gamut that produces white light (¶ [0024]). 
Rogers teaches using micro-scale light emitting elements (¶ [0053], line 3, 6 microns. Figure 19D shows them emitting in the blue range (450nm). Since light guides are very thin devices it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use micro-scale LEDs for the LEDs of Bae and Chen, to provide high efficiency excitation light in small spaces.
Claims 32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (310) and Chen (330) and further in view of Ueyama (US PG Pub. No. 2009/0115711).
Regarding Claim 32, Bae fails to disclose: wherein each of the first light sources and each of the second light sources comprise a height in a vertical direction perpendicular to a surface of the light guide film that is less than half of a thickness of the light guide film.
Ueyama teaches, at least in figure 1, and paragraph [0039] : and wherein each of the first light sources (3R) and the second light
sources (3G) comprises a height in a vertical direction perpendicular (to) a surface (the light exit surface) of the light guide film that is less than half of a thickness of the light guide film (as shown in fig. 2, there are 3 rows of LEDs(3) that combined are less than the thickness of the light guide plate (2).
	Obviously, if the light sources in two rows where more than half the thickness of the light guide they would not fit in the space provided by Ueyama, or in the device of Bae, they would emit light above the surface of the wave guide which would be lost.
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to provide the LED configuration of Ueyama, in the backlight of Bae, to minimize the amount of light lost and maximize the total luminosity of the backlight.
Regarding Claim 35, Bae discloses, at least in figure 1: a backlight unit (title) comprising:

a light guide film (110) configured to guide light emitted from the light sources in one direction (out the top);
a color conversion layer (120) configured to convert light that has passed through the light guide film into light of a specific color (function of a cc film); and
an optical member (160, pol.) disposed on the color conversion layer (120),
Bae fails to disclose: wherein the light sources comprise a plurality of first light sources arranged on a first row of the printed circuit board, and a plurality of second light sources arranged on a second row of the printed circuit board,
wherein each of the first light sources and each of the second light sources comprise a same type of light source emitting blue light, and
wherein each of the first light sources and the second light sources comprises a height in a vertical direction perpendicular to a surface of the light guide film that is less than half of a thickness of the light guide film.
Chen discloses in figures 1-2: wherein the light sources comprise a plurality of first light sources (23) arranged on a first row of the printed circuit board (¶[0048]), and a plurality of second light sources (24) arranged on a second row of the printed circuit board (¶ [0048]),
Ueyama teaches, at least in figure 1, and paragraph [0039] : and wherein each of the first light sources (3R) and the second light sources (3G) comprises a height in a vertical direction perpendicular (to) a surface (the light exit surface) of the light guide film that is less than half of a thickness of the light guide film (as shown in fig. 2, there 
Obviously, one does not want the LEDs to extend above or below the light guide or that portion of light emitted would be lost.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide first and second rows of light sources with the claimed heights in the device of Bae, as modified by Chen and Ueyama to minimize light loss.
Regarding the limitation: wherein each of the first light sources and each of the second light sources comprise a same type of light source emitting blue light, 
Bae discloses in figure 15 that his light source can emit blue light.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the second rows taught by Chen, also blue, because only blue or UV can activate all of the blue, red and green conversion elements of Chen, to produce the white light normally produced by a backlight.
Regarding Claim 36, Bae fails to disclose wherein the first light sources are spaced apart from each other by a predetermined distance, the second light sources are spaced apart from each other by the predetermined distance, and the second light sources are offset from the first light sources by the predetermined distance.
Chen teaches in figure 2: disclose wherein the first light sources (23) are spaced apart from each other by a predetermined distance (their width), the second light sources (24) are spaced apart from each other by the predetermined distance (their 
It appears to be shown this way in figure 2. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed offset to maximize the uniformity of light emission desired by Chen as explained in paragraph [0035].
Response to Arguments
Applicant’s arguments presented 07/12/2021 are moot in light of applicant’s amendment of independent claim 1.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879